DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-04-08 and 2021-04-01 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 13 is objected to because of the following informalities: 1) missing an ‘and’ before the last limitation, and 2) missing a period at the end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 13 recites the limitation “from one or more of the virtual marks and received at the object service”, and the prepositional phrase is nonsense – both in terms of grammar and semantics.  The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, claim 15 recites the limitation “transmit location data representing locations of a subset of respective ones of multiple object-instance-specific virtual marks, whereby to enable a role-based workflow”, and the patentable scope of the whereby phrase is unclear.  In particular, it does not appear that the limitation to “transmit location data representing locations of a subset of respective ones of multiple object-instance-specific virtual marks” is sufficient to imply a result of “to enable a role-based workflow”, and it is unclear 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (35 U.S.C. 101 Judicial Exception) without significantly more.  The claims recite observation and evaluation to determine object authenticity, which is a concept performed in the human mind and thus grouped as Mental processes.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered separately and in combination, do not add significantly more to the abstract idea, as they are well-understood, routine, conventional computer functions as recognized by the courts.
infra:
The following are Principles of Law:
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof”; 35 U.S.C. § 101.  The Supreme Court has consistently held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable; See Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, an application of these concepts may be deserving of patent protection; See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012).  In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355.  The test for determining subject matter eligibility requires a first step of determining whether the claims are directed to a process, machine, manufacture, or composition of matter.  If the claims Id.  If the claims are directed to a patent-ineligible concept, then the second part of the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step in the analysis is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent on the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
In the “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), the USPTO has prepared revised guidance for use by USPTO personnel in evaluating subject matter eligibility based upon rulings by the courts.
Mayo and reaffirmed by the Court in Alice and follows the 2019 PEG for determining whether the claims are directed to patent-eligible subject matter.
Step 1: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
Claims 1-6 are directed to one of the four statutory categories (a process); claims 7-15 are not directed to one of the four statutory categories but could be amended such that they are directed to one of the four statutory categories; See rejections at ¶8 and ¶9.
Step 2A – Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The Examiner finds that the claims are directed to the abstract idea of observation and evaluation to determine object authenticity, which is a concept performed in the human mind and thus grouped as Mental processes; specifically, retrieving information regarding a product (claims 1-6), labeling a product (claims 7-12), and comparing a product to retrieved information regarding a product (claims 13-15).
Step 2A – Prong Two: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
The abstract idea is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

(1) Improvements to the functioning of a computer, or to any other technology or technical field; See MPEP § 2106.05(a) 
(2) Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo (Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals)
(3) Applying the judicial exception with, or by use of, a particular machine; See MPEP § 2106.05(b) 
(4) Effecting a transformation or reduction of a particular article to a different state or thing; See MPEP § 2106.05(c)  
(5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception; See MPEP § 2106.05(e) and Vanda Memo
The Examiner notes that clam features of: transmitting and receiving identity information, storing identity information, labeling a product with identity information, and comparing a product to retrieved information regarding a product do not improve the functioning of a computer or technical field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not apply or use a particular machine, do not effect a transformation or reduction of a particular article to a different state or thing, and do not apply 
Instead, the claim features of transmitting and receiving identity information, storing identity information, labeling a product with identity information, and comparing a product to retrieved information regarding a product merely use a general-purpose computer as a tool to perform the abstract idea (See MPEP § 2106.05(f)) and merely generally link the use of the abstract idea to a field of use (See MPEP § 2106.05(h)).  Thus, the Examiner finds that the claimed invention does not recite additional elements that integrate the Judicial Exception into a practical application.
Step 2B: Is there something else in the claims that ensures that they are directed to significantly more than a patent-ineligible concept?
The claims, as a whole, require nothing significantly more than generic computer implementation or can be performed entirely by a human.  The additional element(s) or combination of element(s) in the claims other than the abstract idea per se amount to no more than recitation of generic structure (e.g. a marker, virtual marks, and an object service) that serves to perform generic functions (e.g. a marker for encoding data, virtual marks that are nothing more than any rendered artifacts, and an object service that stores identify information with mark locations) that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The claimed marker and identity data are all numbers, data structures, or datum.  Each of these elements are individually dispositive of patent eligibility because of the following legal holdings:
Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014).
The Supreme Court has also explained that “[a]bstract software code is an idea without physical embodiment,” i.e., an abstraction. Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007). 
A claim that recites no more than software, logic, or a data structure (i.e., an abstract idea) – with no structural tie or functional interrelationship to an article of manufacture, machine, process or composition of matter does not fall within any statutory category and is not patentable subject matter; data structures in ethereal, non-physical form are non-statutory subject matter. In re Warmerdam, 33 F.3d 1354, 1361 (Fed. Cir. 1994); see Nuijten, 500 F.3d at 1357.
Furthermore, the claimed invention does not have a specific asserted improvement in computer capabilities, nor is it a specific implementation of a solution to a problem in the software arts; See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016).  Rather, the claims are merely directed towards observation and evaluation to determine object authenticity, which is similar to ideas that the courts have found to be abstract, as noted supra, and the claims are without a “practical application” or anything “significantly more”.
Considering each of the claim elements in turn, the function performed by the computer system at each step of the process does no more than require a generic computer to perform a well-understood, routine, and conventional activity at a high level of generality.  For example, receiving and transmitting data over a network has been found by the courts to be a well-understood, routine, conventional activity in computers; See e.g. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); storing data has also been found by the courts to be a well-understood, routine, conventional activity in e.g. Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Further note that the abstract idea of observation and evaluation to determine object authenticity to which the claimed invention is directed has a prior art basis outside of a computing environment, e.g. verifying bank notes as legitimate by comparing markings on bank notes to publications of properties of bank note security features.
The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted).  The Court in Alice noted that “[s]imply appending conventional steps, specified at a high level of generality,” was not “enough” [in Mayo] to supply an “‘inventive concept.’”  Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Viewed as a whole, the claims simply recite the steps of using generic computer components.  The claims do not purport, for example, to improve the functioning of the computer system itself.  Nor does it effect an improvement in any other technology or technical field.  Instead, the claims amount to nothing significantly more than an instruction to implement the abstract idea using generic computer components.  This is insufficient to transform an abstract idea into a patent-eligible invention.
The dependent claims likewise incorporate the deficiencies of a claim upon which they ultimately depend and are also directed to non-patent-eligible subject matter.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards printed matter, per se.
Claims 7-12 are directed towards printed matter, per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to “an instance of an object” comprising “a marker” and “virtual marks”, wherein the marker is a “barcode” typically covers forms of printed publications in view of the ordinary and customary meaning of an object with markings, particularly when the specification is silent.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as printed matter per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; specifically, it is directed towards software, per se.
per se.  The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to an “object service” typically covers forms of hardware, software per se, and combinations thereof in view of the ordinary and customary meaning of object service, particularly when the specification is silent.  Furthermore, with respect to the instant Application, the interpretation of an “object service” as software, per se, is also consistent with the Specification, paragraph 0028.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers software per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, as software per se does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Software is descriptive material that can be considered statutory ONLY if it is both functional and clearly embodied as structural, non-transitory matter; See MPEP § 2106.03(I).  Even if the software of the claims are functional, it is not clearly defined as being embodied as structural, non-transitory matter and is therefore not statutory.


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee.

With respect to independent claim 1, Lee discloses a method for authenticating an instance of an object, the method comprising:
transmitting an object-instance identity derived from identity data associated with an instance of the object to an object service {para. 0059: “the authentication terminal 100 may transmit, to the authentication server 104, tag information, particularly an authentication request signal including the authentication number and an identification number of the authentication terminal 100 (S202)”}.
receiving location data from the object service representing locations of respective ones of multiple object-instance-specific virtual marks {para. 0132: “authentication terminal 100 executes an application for genuine article authentication, the application may identify the antenna portion 1002 by asking, for example, the separate server for the type of the authentication terminal 100, and display the tag identification location object 1000 at the antenna portion 1002”, there are also multiple virtual marks as “the tag 110 may include a UID, authentication information and a security key, and the authentication server 104 may include a UID and a security key”}.
transmitting data derived from one or more of the virtual marks to the object service {para. 0141: “the authentication terminal 100 may transmit, to the authentication server 104, the transmitted UID together with an identification number of the authentication terminal 100 (S1204)”}.

Lee discloses storing at least one of: the identity data, location data and data representing the object-instance-specific virtual marks at the object service {para. 0048: “the authentication server 104 may compare an authentication number included in the authentication request signal transmitted from the authentication terminal 100 with a previously stored authentication number”}.

With respect to dependent claim 3, Lee discloses determining the object-instance identity from one of: a virtual mark, a 2D barcode and radio-frequency identification marker, located or visible at a known location on the surface of the object instance {para. 0042: “the tag 110 may be an NFC tag, and may include a manufacturer name, a manufacturing data, a manufacturing number, an authentication number for genuine article authentication”}.

With respect to dependent claim 4, Lee discloses using data derived from selected multiple ones of the virtual marks to authenticate the instance of the object {para. 0045: “authentication terminal 100 transmits, to the authentication server 104, an authentication request signal including an authentication number identified from the tag 110 and/or an identification number (e.g., a serial number, a MAC address, or the like) of the authentication terminal 100, and may display an authentication result transmitted from the authentication server 104”}.

With respect to claims 7-8, a corresponding reasoning as given earlier in this section with respect to claims 1-2 applies, mutatis mutandis, to the subject matter of claims 7-8; therefore, claims 7-8 are rejected, for similar reasons, under the grounds as set forth for claims 1-2.

With respect to dependent claim 9, Lee discloses wherein the multiple object-instance-specific virtual marks are rendering artefacts on respective selected portions of the surface of the object instance {para. 0132: “authentication terminal 100 executes an application for genuine article authentication, the application may identify the antenna portion 1002 by asking, for example, the separate server for the type of the authentication terminal 100, and display the tag identification location object 1000 at the antenna portion 1002”, there are also multiple virtual marks as “the tag 110 may include a UID, authentication information and a security key, and the authentication server 104 may include a UID and a security key”}.

With respect to claim 11, a corresponding reasoning as given earlier in this section with respect to claim 2 applies, mutatis mutandis, to the subject matter of claim 11; therefore, claim 11 are rejected, for similar reasons, under the grounds as set forth for claim 2.

With respect to claim 13, a corresponding reasoning as given earlier in this section with respect to claim 4 and later in this section with respect to claim 6 applies, mutatis mutandis, to the subject matter of claim 13; therefore, claim 13 is rejected, for similar reasons, under the grounds as set forth for claims 4 and 6.

With respect to claim 14, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 14; therefore, claim 14 are rejected, for similar reasons, under the grounds as set forth for claim 1.

Lee discloses the object service further to: transmit location data representing locations of a subset of respective ones of multiple object-instance-specific virtual marks, whereby to enable a role-based workflow {para. 0097: “authentication terminal 100 transmits the authentication number and the location information to the authentication server 104”, including “location information of the tag 110”; regarding the intended usage of “whereby to enable a role-based workflow”, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent; See MPEP § 2112.01}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pre-Grant Publication No. 20150195274-A1, hereinafter “Lee”).

With respect to dependent claim 5, Lee discloses defining the locations of respective ones of multiple object-instance-specific virtual marks for the object instance at design or manufacture of the object instance {para. 0097: “the authentication terminal 100 is to acquire not only an authentication number but also location information of the tag 110”; although Lee discloses that the location information of the tag on the object is pre-defined, Lee does not explicitly disclose that the location is defined at the time of “design or manufacture of the object instance”.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee, to define the tag location at the time of “design or manufacture of the object instance”, as it is “obvious to try”, as it is merely choosing from a finite number of identified, predictable windows of time, each of which yield the same reasonable expectation of success; See MPEP § 2143(I)(E)}.

With respect to dependent claim 6, Lee discloses mapping the locations of respective ones of the multiple object-instance-specific virtual marks for the object instance to the object-instance identity {para. 0132: “authentication terminal 100 may store information on the tag identification location object 1000, and the tag identification location object 1000 may be displayed on the screen of the authentication terminal 100 in the identification of the tag”}.

With respect to claim 12, a corresponding reasoning as given earlier in this section with respect to claim 5 applies, mutatis mutandis, to the subject matter of claim 12; therefore, claim 12 are rejected, for similar reasons, under the grounds as set forth for claim 5.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lapstun et al. (US Pre-Grant Publication No. 20070022294-A1, hereinafter “Lapstun”).

With respect to dependent claim 10, although Lee teaches storage of tag location information, Lee does not explicitly disclose that the location information is encoded in a marker; however, Lapstun discloses wherein respective locations of the multiple object-instance-specific virtual marks are encoded in the marker {para. 0500: “position encoded in a tag”}.

Lee and Lapstun are analogous art because they are from the same field of endeavor or problem-solving area of object authentication.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Lapstun before him or her, to modify/develop the tag of Lee’s system to utilize encoding of the location of the tag.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, e.g. including location information as a factor of object authentication, e.g. Lapstun [0739].  Therefore, it would have been obvious to combine the tag in Lee’s system with utilization of encoding of the location of the tag to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491